Citation Nr: 0204754	
Decision Date: 05/20/02    Archive Date: 05/24/02

DOCKET NO.  99-13 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for the cause of the 
veteran's death. 



INTRODUCTION

The veteran had recognized service from December 1944 to 
March 1946.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from a determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, that the appellant has not presented new 
and material evidence to reopen a claim of service connection 
for the cause of the veteran's death.  

In a decision of October 1998, the Board found that no new 
and material evidence had been submitted to reopen the 
appellant's claim.  The appellant appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In June 2001 the Court granted an unopposed motion 
by the Secretary of Veterans Affairs to vacate the Board 
decision and remand the case for consideration of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West Supp. 2001)).  Thus, 
the Court returned the case to the Board.   

It is noted that in her substantive appeal of June 1999, the 
appellant mentioned for the first time the veteran's smoking, 
although she did not specifically claim that it was related 
to his death.  She was advised by the RO that VA was 
prohibited from granting service connection based on the use 
of tobacco products for claims received on or after June 10, 
1998.   


FINDINGS OF FACT

1.  VA's duty to notify and assist the appellant, to the 
extent that it applies to applications to reopen previously 
denied claims, has been satisfied. 

2.  An unappealed RO rating decision of March 1982 denied 
service connection for the cause of the veteran's death.  The 
appellant was notified of that decision but did not appeal.  

3.  Evidence received since the March 1982 rating decision is 
not so significant, either by itself or in connection with 
evidence previously assembled, that it must be considered in 
order to fairly decide the merits of the veteran's claim, nor 
does it raise a reasonable possibility of substantiating the 
claim. 

CONCLUSIONS OF LAW

1.  The March 1982 rating decision that denied service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. § 7105)(c) (West 1991) (formerly 38 U.S.C. 
§ 4005(c)(1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1980).

2.  New and material evidence for reopening the claim has not 
been received.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2001)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran died in November 1976.  The appellant is the 
veteran's widow.  According to the death certificate, the 
cause of death was pulmonary tuberculosis of one year's 
duration.  During his lifetime, the veteran had filed a claim 
for VA disability compensation but never mentioned pulmonary 
tuberculosis.  

Service connection for the cause of the veteran's death was 
denied by a March 1982, unappealed rating decision, of which 
the appellant was notified the same month.  At that time the 
RO considered available military records, affidavits dated in 
1959 regarding a leg disability, statements from F. Gabriel, 
M.D., dated in 1959 and 1981 regarding a leg wound, and a 
Veterans Memorial Hospital report showing that the veteran 
was hospitalized there in late 1976 "for the first time;" 
and that a relevant diagnosis was active pulmonary 
tuberculosis, which had its "[a]pparent onset in 1969 . . . 
."  None of the above evidence suggests that pulmonary 
tuberculosis was related to the veteran's military service or 
to the presumptive period for service connection for that 
disease or otherwise suggests a nexus between the veteran's 
death and service.   
At the time of the 1982 rating decision, the appellant 
alleged that the veteran had been hospitalized for pulmonary 
tuberculosis and a gunshot wound from 1945 to 1946 at the V. 
Luna Hospital.  The RO wrote to that facility in June and 
October 1981, requesting the veteran's records.  In December 
1981, a reply was received stating that the veteran had not 
been confined there, including in 1945/1946.   Thereafter, 
the appellant advised the RO that the hospital record in 
question could be obtained from the Veterans Memorial 
Hospital, not the V. Luna Hospital.  Although the RO did not 
request such a record from the Veterans Memorial Hospital, 
that facility had previously noted that the veteran's 1969 
admission was his first hospitalization there.  Thus, there 
was no need to ask that hospital for records of earlier 
hospitalization.  In a December 1981 statement the 
Headquarters, Armed Forces of the Philippine Medical Center 
advised the RO that records on file at that center did not 
show that the veteran had been confined in that hospital so 
no medical records could be provided to VA.  

In March 1982 the appellant was notified that her claim had 
been denied and was provided information as to her appellate 
rights.  She did not appeal.  Since the time of the March 
1982 unappealed rating decision, the appellant has submitted 
a photocopy of a military document dated in 1971 that 
contains nothing relevant to pulmonary tuberculosis or any 
other disability.  She also submitted a copy of the May 1981 
statement by Dr. Gabriel that was of record in March 1982 and 
does not refer to any pulmonary disease, stating, rather, 
that the veteran sustained a thigh wound in 1944 and 
completely recovered after treatment.  

The appellant testified at a hearing at the RO in June 1998, 
at which time she proffered documentary evidence that 
duplicated evidence already of record.  This hearing was 
conducted prior to the RO's adjudication of her claim.  She 
testified that the veteran had told her that he became ill 
with a pulmonary condition during service, that he was sick 
for a long time, and that he died from a recurrence of his 
pulmonary condition in 1976.  The hearing officer explained 
that the evidence of record showed no indication of a lung 
condition while the veteran was in service and that, if 
available, the appellant should submit medical evidence of 
the veteran's lung condition within three years after 
service.  The appellant stated now that she knew what was 
needed, she would send it by mail.  Thereafter, she did not 
submit or identify any additional evidence.

In August 1998 the appellant was provided a copy of the July 
1998 rating decision that determined there was no new and 
material evidence to reopen her claim.  The rating decision 
notes the procedural background of the case, the evidence of 
record, and the legal criteria for reopening claims.  It also 
notes that the case was not reopened because the additional 
evidence essentially duplicates that previously of record.  
Subsequently, she was provided a Statement of the case that 
also detailed the facts of the case, the legal criteria and 
an explanation for denying the claim. 


Legal Criteria

Generally, a claim that has been denied in a final rating 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 1991) (formerly 38 U.S.C. § 4005(c).  
The exception to this rule is found in 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108. 

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131.  

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime after December 31, 
1946, and pulmonary tuberculosis becomes manifest to a degree 
of 10 percent within three years from the date of termination 
of service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of the 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2001).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2001).

Service connection for the cause of the veteran's death may 
be established where the evidence shows that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition be the immediate 
underlying cause, or be etiologically related. 38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (2001).

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law specifically provides that "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured . . . ." 38 
U.S.C.A. § 5103A(f) (West Supp. 2001).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Since the 
appellant's claim was filed prior to August 29, 2001, the new 
definition of new and material evidence provided in the new 
regulations does not apply, and the case must be decided 
under the previous version of 38 C.F.R. § 3.156(a). 

Although the RO has not had the opportunity to consider the 
claim under the VCAA, the Board concludes that the new law 
and regulations have no impact on the current appeal.  This 
is true because the VA has already fulfilled any notice and 
duty to assist requirements of the VCAA as would apply to 
applications filed in 1998 to reopen claims.  All relevant 
facts have been properly developed to the extent possible, 
and there is no indication that there are additional relevant 
medical records which have not been associated with the 
claims folders or other relevant lay evidence.  Available 
service records have been obtained and available private 
medical and lay evidence is in the file.  The appellant has 
been informed of the evidence of record, the applicable law 
and regulations, and of the type of evidence that would 
support reopening her claim.  She was also afforded a 
personal hearing at which she was advised of the type of 
evidence that would support her claim.  Although she stated 
at her hearing that she would submit additional evidence, she 
did not do so nor has she identified any such evidence or 
asked the RO to assist her in obtaining it.  

At the time of the veteran's death, he had no adjudicated 
service-connected disabilities.  Since the appellant did not 
appeal the 1982 rating decision that denied service 
connection for the cause of the veteran's death, she must 
present new and material evidence to reopen her claim.  

The Board notes that in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), the Court held that new and material evidence must 
create a reasonable possibility of change in the previous 
decision.  However, the United States Court of Appeals for 
the Federal Circuit ("Circuit Court"), determined in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998) that the Colvin standard 
for establishing material evidence "may impose a higher 
burden on the veteran before a disallowed claim is reopened." 
Id. at 1363.  Accordingly, the Circuit Court eliminated the 
"reasonable possibility" element from the assessment of new 
and material evidence.  In its rating decision and the 
Statement of the Case, the RO cited 38 C.F.R. § 3.156(a) 
along with noting the Colvin provisions; however, the RO 
specifically denied reopening the claim on the 

basis that the additional evidence was essentially 
duplicative/cumulative of evidence already of record.  That 
is basically the standard articulated in 38 C.F.R. § 3.156(a) 
(2001).  In view of the fact that the Court has held in 
Fossie v. West, 12 Vet App 1 (1998), that the standard 
articulated in 38 C.F.R. § 3.156(a) is less stringent than 
the one previously employed by Colvin, the Board will 
consider the case under that standard and concludes that no 
prejudice will result to the veteran by so doing.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

Thus, the standard that remains valid, as cited above, 38 
C.F.R. § 3.156(a) (2001), requires that in order for the new 
evidence to be material, it must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  The only "new" documentary evidence presented 
since the prior unappealed rating decision is a military 
extract that has nothing to do with the veteran's death, 
tuberculosis or any other disability.  It is in no way 
relevant to the appellant's claim.  She has also submitted a 
copy of a medical statement that was on file at the time of 
the 1982 rating decision so clearly it is not new.  Her 
testimony at the RO hearing is "new" but it is not 
material.  Although she testified that the veteran had told 
her that became ill with a pulmonary condition during 
service, what he told her is not competent evidence that he 
had pulmonary tuberculosis during or within three years after 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, there is no new and material evidence and the claim may 
not be reopened.  

ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for the cause of the 
veteran's death is not reopened and the appeal is denied.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

